Notice of Allowability
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Applicant’s amendment and arguments filed on 9 May 2022 have been fully considered and they are persuasive. 
Newly cited Chellappan et al. (US 2020/0327034) discloses “The VSPM device 202 is described and shown in FIG. 3 as including a VDI system performance monitoring module 302, although it may include other modules, databases, or applications, for example. As will be described below, the VDI system performance monitoring module 302 is configured to analyze resource usage data and metrics to diagnose potential system performance problems that may disrupt VDI end users. Based on the resource usage data, which may be received from each of client devices 208(1)-208(n), the VDI system performance monitoring module 302 calculates metrics that serve as indicators for various types of system performance problems, and then monitors and analyzes the resource usage data and the metrics to diagnose system performance problems that have occurred or may occur in the near future” (paragraph [0065]) and “improvement of infrastructure monitoring by providing support personnel with recommendations for KPI threshold value adjustments based on results of ongoing data analysis” (paragraph [0077]).
Newly cited Vldmirskiy et al. (US 2018/0295033) discloses “In the desktop information section 502, the IT environment provisioning cost calculator GUI 500 provides input fields for the total number of users needing the desktop 512, the number of users needing dedicated VDI desktops 514, and the number of users needing graphic intensive desktops 516. The cost calculator then recommends a plan 518 (e.g., recommended configuration) based on inputs 512-516. In the illustrated embodiment, the user is able to override the recommended plan 518 to select a different plan if desired” (paragraph [0176]).
Newly cited Sanvido et al. (US 2022/0269417) discloses “the monitoring module may not only take into account the current state of the cloud-based storage system 1618, but the monitoring module may also apply predictive policies that are based on, for example, observed behavior (e.g., every night from 10 PM until 6 AM usage of the storage system is relatively light), predetermined fingerprints (e.g., every time a virtual desktop infrastructure adds 100 virtual desktops, the number of IOPS directed to the storage system increase by X), and so on. In such an example, the dynamic scaling of the cloud-based storage system 1618 may be based on current performance metrics, predicted workloads, and many other factors, including combinations thereof” (paragraph [0206]).
Newly cited Li et al. (US 2020/0241894) discloses “A method to improve virtual desktop infrastructure (VDI) user experience includes providing a user access to a first virtual desktop executing a first set of applications and having a first virtual machine (VM) configuration, collecting VDI performance metrics associated with the first virtual desktop, detecting a problem from the VDI performance metrics, and changing a first remote display protocol configuration to address the problem” (abstract).
Newly cited Cohen et al. (US 2019/0303608) discloses “These may include, for example, an IBM Bluemix cloud storage system 30 based in the EU, an AWS (Amazon) cloud storage 34 system based in the US, and an AWS cloud system 38 in Paris, among many others (not shown) ... If an enterprise 40 user of service 20 is located in the EU, for example, and enterprise's chief information officer (“CIO”) attempts to store data generated by the enterprise in AWS 34, this may be noncompliant with EU regulations which require EU source data to be stored in the EU. Accordingly, service 20 may advise that this is not compliant, and may notify the CIO that a new AWS cloud 38 has just been opened in Paris, of which the CIO may be unaware, and recommend that this cloud be used instead to store the data” (paragraph [0012]) and “the service may use the information to train a neural network to deduce a recommended cloud target based upon a set of input parameters” (paragraph [0016]).
Each of prior arts above and of the records teaches portions of the scope of the claim above, however, it would have not been obvious to one skilled in the art to combine all prior arts to teach the claim limitations before the effective filing date of the claimed invention unless knowledge from the applicant's disclosure is obtained.
Consequently, the prior arts of record individually and as a whole do not teach the claim limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISLEY KIM whose telephone number is (571)270-7832.  The examiner can normally be reached on Monday through Friday from 9:30 A.M - 6:30 P.M EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SISLEY N KIM/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        9/3/2022